Case 1:17-cv-01782-JMS-TAB Document 212 Filed 03/11/21 Page 1 of 1 PageID #: 5986




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  FAIR HOUSING CENTER OF CENTRAL                         )
  INDIANA, INC., et al.,                                 )
                                                         )
                                Plaintiffs,              )
                                                         )
                           v.                            )      No. 1:17-cv-01782-JMS-TAB
                                                         )
  RAINBOW REALTY GROUP, INC., et al.,                    )
                                                         )
                                Defendants.              )

                  ORDER SETTING TELEPHONIC STATUS CONFERENCE

         This matter is set for a telephonic status conference at 10:30 a.m. on March 29,

  2021, before Magistrate Judge Tim A. Baker. Parties shall appear by counsel. The information

  needed by counsel of record to participate in this telephonic conference will be provided by

  separate notification. The purpose of this conference is to address settlement and trial.



         Date: 3/11/2021
                                                   _______________________________
                                                    Tim A. Baker
                                                    United States Magistrate Judge
                                                    Southern District of Indiana




  Distribution to all counsel of record via ECF.
